
	

113 HR 259 IH: Energy Freedom and Economic Prosperity Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 259
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Pompeo (for
			 himself, Mr. Whitfield,
			 Mr. Duncan of South Carolina,
			 Mr. Huelskamp,
			 Mr. Westmoreland,
			 Mr. Stockman,
			 Mr. McClintock,
			 Mr. Amash,
			 Mr. Wilson of South Carolina,
			 Mr. Broun of Georgia,
			 Mr. Ribble, and
			 Mr. Mulvaney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate
		  certain energy tax subsidies and lower the corporate income tax
		  rate.
	
	
		1.Short title; table of
			 contents; etc
			(a)Short
			 titleThis Act may be cited
			 as the Energy Freedom and Economic
			 Prosperity Act.
			(b)Reference to
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; etc.
					Title I—Repeal of energy tax subsidies
					Sec. 101. Repeal of credit for alcohol fuel, biodiesel, and
				alternative fuel mixtures.
					Sec. 102. Early termination of credit for qualified fuel cell
				motor vehicles.
					Sec. 103. Early termination of new qualified plug-in electric
				drive motor vehicles.
					Sec. 104. Repeal of alternative fuel vehicle refueling property
				credit.
					Sec. 105. Repeal of credit for alcohol used as
				fuel.
					Sec. 106. Repeal of credit for biodiesel and renewable diesel
				used as fuel.
					Sec. 107. Repeal of enhanced oil recovery credit.
					Sec. 108. Termination of credit for electricity produced from
				certain renewable resources.
					Sec. 109. Repeal of credit for producing oil and gas from
				marginal wells.
					Sec. 110. Termination of credit for production from advanced
				nuclear power facilities.
					Sec. 111. Repeal of credit for carbon dioxide
				sequestration.
					Sec. 112. Termination of energy credit.
					Sec. 113. Repeal of qualifying advanced coal
				project.
					Sec. 114. Repeal of qualifying gasification project
				credit.
					Title II—Reduction of corporate income tax rate
					Sec. 201. Corporate income tax rate reduced.
				
			IRepeal of energy
			 tax subsidies
			101.Repeal of
			 credit for alcohol fuel, biodiesel, and alternative fuel mixtures
				(a)In
			 generalSection 6426 is
			 repealed.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 4101(a) is amended by striking or alcohol (as defined in section
			 6426(b)(4)(A).
					(2)Paragraph (2) of
			 section 4104(a) is amended by striking 6426, or 6427(e).
					(3)Section 6427 is
			 amended by striking subsection (e).
					(4)Subparagraph (E)
			 of section 7704(d)(1) is amended—
						(A)by inserting
			 (as in effect on the day before the date of the enactment of the Energy
			 Freedom and Economic Prosperity Act) after of section
			 6426, and
						(B)by inserting
			 (as so in effect) after section
			 6426(b)(4)(A).
						(5)Paragraph (1) of
			 section 9503(b) is amended by striking the second sentence.
					(c)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 is
			 amended by striking the item relating to section 6426.
				(d)Effective
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to fuel sold and used after the date
			 of the enactment of this Act.
					(2)Liquefied
			 hydrogenIn the case of any alternative fuel or alternative fuel
			 mixture (as defined in subsection (d)(2) or (e)(3) of section 6426 of the
			 Internal Revenue Code of 1986 as in effect before its repeal by this Act)
			 involving liquefied hydrogen, the amendments made by this section shall apply
			 with respect to fuel sold and used after September 30, 2014.
					102.Early
			 termination of credit for qualified fuel cell motor vehicles
				(a)In
			 generalSection 30B is
			 repealed.
				(b)Conforming
			 amendments
					(1)Subparagraph (A) of section 24(b)(3) is
			 amended by striking , 30B.
					(2)Paragraph (2) of
			 section 25B(g) is amended by striking , 30B,.
					(3)Subsection (b) of
			 section 38 is amended by striking paragraph (25).
					(4)Subsection (a) of
			 section 1016 is amended by striking paragraph (35) and by redesignating
			 paragraphs (36) and (37) as paragraphs (35) and (36), respectively.
					(5)Subsection (m) of
			 section 6501 is amended by striking , 30B(h)(9).
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 30B.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				103.Early
			 termination of new qualified plug-in electric drive motor vehicles
				(a)In
			 generalSection 30D is
			 repealed.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to vehicles placed in service after the date of the
			 enactment of this Act.
				104.Repeal of
			 alternative fuel vehicle refueling property credit
				(a)In
			 generalSection 30C is
			 repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (26).
					(2)Paragraph (3) of section 55(c) is amended
			 by striking , 30C(d)(2),.
					(3)Subsection (a) of
			 section 1016, as amended by section 102 of this Act, is amended by striking
			 paragraph (35) and by redesignating paragraph (36) as paragraph (35).
					(4)Subsection (m) of
			 section 6501 is amended by striking , 30C(e)(5).
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 30C.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				105.Repeal of
			 credit for alcohol used as fuel
				(a)In
			 generalSection 40 is
			 repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of section 38 is amended by
			 striking paragraph (3).
					(2)Subsection (c) of
			 section 196 is amended by striking paragraph (3) and by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13),
			 respectively.
					(3)Paragraph (1) of
			 section 4101(a) is amended by striking , and every person producing
			 cellulosic biofuel (as defined in section 40(b)(6)(E)).
					(4)Paragraph (1) of
			 section 4104(a) is amended by striking , 40.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				106.Repeal of
			 credit for biodiesel and renewable diesel used as fuel
				(a)In
			 generalSection 40A is
			 repealed.
				(b)Conforming
			 amendment
					(1)Subsection (b) of section 38 is amended by
			 striking paragraph (17).
					(2)Section 87 is
			 repealed.
					(3)Subsection (c) of
			 section 196, as amended by section 105 of this Act, is amended by striking
			 paragraph (11) and by redesignating paragraphs (11), (12), and (13) as
			 paragraphs (10), (11), and (12), respectively.
					(4)Paragraph (1) of
			 section 4101(a) is amended by striking , every person producing or
			 importing biodiesel (as defined in section 40A(d)(1).
					(5)Paragraph (1) of section 4104(a) is amended
			 by striking , and 40A.
					(6)Subparagraph (E)
			 of section 7704(d)(1) is amended by inserting (as so in effect)
			 after section 40A(d)(1).
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 40A.
				(d)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after the date of the enactment of this Act.
				107.Repeal of
			 enhanced oil recovery credit
				(a)In
			 generalSection 43 is
			 repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (6).
					(2)Paragraph (4) of
			 section 45Q(d) is amended by inserting (as in effect on the day before
			 the date of the enactment of the Energy Freedom and Economic Prosperity
			 Act) after section 43(c)(2).
					(3)Subsection (c) of
			 section 196, as amended by sections 105 and 106 of this Act, is amended by
			 striking paragraph (5) and by redesignating paragraphs (6) through (12) as
			 paragraphs (5) through (11), respectively.
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 43.
				(d)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred after December 31, 2014.
				108.Termination of
			 credit for electricity produced from certain renewable resources
				(a)WindSubsection (d) of section 45 is amended by
			 striking January 1, 2014 in paragraph (1) and inserting
			 the date of the enactment of the Energy Freedom and Economic Prosperity
			 Act.
				(b)Indian
			 coalSubparagraph (A) of section 45(e)(10) is amended by striking
			 8-year period each place it appears and inserting 7-year
			 period.
				(c)Effective
			 date
					(1)WindThe
			 amendment made by subsection (a) shall apply to property placed in service
			 after the date of the enactment of this Act.
					(2)Indian
			 coalThe amendments made by subsection (b) shall apply to coal
			 produced after December 31, 2012.
					(3)Other qualified
			 energy resourcesFor termination of other qualified energy
			 resources for property placed in service after December 31, 2013, see section
			 45 of the Internal Revenue Code of 1986.
					109.Repeal of
			 credit for producing oil and gas from marginal wells
				(a)In
			 generalSection 45I is
			 repealed.
				(b)Conforming
			 amendmentSubsection (b) of section 38 is amended by striking
			 paragraph (19).
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 45I.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 production in taxable years beginning after December 31, 2014.
				110.Termination of
			 credit for production from advanced nuclear power facilities
				(a)In
			 generalSubparagraph (B) of
			 section 45J(d)(1) is amended by striking January 1, 2021 and
			 inserting January 1, 2015.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				111.Repeal of
			 credit for carbon dioxide sequestration
				(a)In
			 generalSection 45Q is
			 repealed.
				(b)Effective
			 dateThe amendment made by this section shall apply to carbon
			 dioxide captured after December 31, 2014.
				112.Termination of
			 energy credit
				(a)In
			 generalSection 48 is
			 amended—
					(1)by striking
			 January 1, 2017 each place it appears and inserting
			 January 1, 2015, and
					(2)by striking
			 December 31, 2016 each place it appears and inserting
			 December 31, 2014.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				113.Repeal of
			 qualifying advanced coal project
				(a)In
			 generalSection 48A is
			 repealed.
				(b)Conforming
			 amendmentSection 46 is amended by striking paragraph (3) and by
			 redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5),
			 respectively.
				(c)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 48A.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				114.Repeal of
			 qualifying gasification project credit
				(a)In
			 generalSection 48B is
			 repealed.
				(b)Conforming
			 amendmentSection 46, as amended by this Act, is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 48B.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				IIReduction of
			 corporate income tax rate
			201.Corporate
			 income tax rate reduced
				(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall prescribe a rate of tax in lieu of the rates under paragraphs (1) and (2)
			 of section 11(b), section 1201(a), and paragraphs (1), (2), and (6) of section
			 1445(e) to such a flat rate as the Secretary estimates would result in—
					(1)a
			 decrease in revenue to the Treasury for taxable years beginning during the
			 10-year period beginning on the date of the enactment of this Act, equal
			 to
					(2)the increase in
			 revenue for such taxable years by reason of the amendments made by title I of
			 this Act.
					(b)Effective
			 dateThe rate prescribed by the Secretary under subsection (a)
			 shall apply to taxable years beginning more than 1 year after the date of the
			 enactment of this Act.
				
